DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/05/2020. 
3.	This Office Action is made Non-Final. 
4.	Claims 1-43 are canceled in a preliminary amendment.
5.	Claims 44-63 are pending.
6.	Claims 50-51 and 60-61 are objected to for allowable subject matter.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 10/5/2020, 10/28/2021, 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

1.	Claims 44-49, 52-59, 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. US 20190132857 hereafter Babaei (Provisionals dated 10/27/2017and 10/26/2017 include support for the disclosure relied upon herein).

As to Claim 44. (New)   Babaei discloses an apparatus [i.e. Wireless Device or User Equipment-UE], comprising [Fig. 4, Section 0036: Fig 4 depict diagram of wireless device-406]:
 	at least one processor [Processor-408]; and at least one memory [Non-Transitory Memory-409] including computer program code, where the at least one memory and the computer program code [Set of Program Code Instructions-410] are configured, with the at least one processor, to cause the apparatus [Wireless Device or UE-406] to at least [Fig. 4, Sections 0036: The wireless device include at least one processor, set of program code instructions-410 stored in non-transitory memory and executable by the at least one processor];
receive from a network node [i.e. Base Station/gNB], one or more downlink slots [Section 0029: Generally, subframe(s) consist of slots; a slot contain all downlink, all uplink, or a downlink part and an uplink part and/or alike; data transmission may be scheduled to span one or multiple slots],  wherein the one or more downlink slots [i.e. DCI (downlink control information), Section 0154: DCI in a slot for scheduling BWP, another BWP, CORESET, BWP switching and payload] comprises at least one of an uplink grant or a downlink assignment [Sections 0082, 0183: A base station may transmit a grant/DCI to a wireless device. A UE is configured with multiple DL or UL BWPs, inactive DL/UL BWP activated by a DCI scheduling a DL assignment or UL grant respectively, the DCI comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission],
 and wherein the one or more downlink slots [i.e. DCI, Section 0154] provide an indication of a time to perform at least one of a frequency tuning, bandwidth part [i.e. BWP] switching, or bandwidth switching [Sections 0169, 0183, 0220: The gNB want to keep the time domain position aligned between the gNB and the UE; predefined for time pattern triggered BWP switching; the BWP switching triggered by DCI and timer. The DCI comprise an indication to a target BWP that the UE may switch to for PDSCH (i.e. DL) reception or UL transmission.  For the indication of active DL/UL bandwidth part(s) to a UE, DCI (explicitly and/or implicitly) and Time pattern combination is considered],
based on the one or more downlink slots [i.e. DCI, Section 0154], perform the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Section 0169, 0170, 0307: The BWP switching triggered by DCI and timer. UE may switch to the target BWP (bandwidth part) and start to transmit UL in the target BWP according to the BWP indication field. The wireless device receive a downlink control information (DCI) indicating switching from the first bandwidth part (BWP) to the second bandwidth part],
and transmit at least one uplink channel or a signal via a radio frequency chain [i.e. Antennas; Section 0059: The wireless device or UE comprises antennas] based on the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Sections 170, 0183, 0215: UE may switch to the target BWP (bandwidth part) and start to transmit UL in the target BWP according to the BWP indication field.  The DCI comprise an indication to a target BWP that the UE may switch to for UL transmission (i.e. Uplink signal). A UE may be assumed to receive/transmit within active bandwidth part (BWP) at least PDSCH/PDCCH (i.e. downlink channels) for DL (downlink) and PUCCH/PUSCH (i.e. uplink channels) for UL (uplink)]. 

As to Claim 45. (New)  Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] of claim 44, wherein the one or more downlink slots are part of a transmission burst [Sections 0029, 0079: [Section 0029: Generally, a slot contain all downlink, all uplink, or a downlink part and an uplink part and/or alike. A DL transmission burst may be a continuous transmission from a DL transmitting node],
wherein the transmission burst comprises one or more empty symbols or slots, or an uplink portion with one or more uplink slots [Section 0079: A DL transmission burst may be a continuous transmission from a DL transmitting node with no transmission (i.e. empty); An UL transmission burst from a UE perspective may be a continuous transmission from a UE with no transmission; UL transmission burst is defined from a UE perspective or defined from an eNB perspective; and an instant in time may be part of a DL transmission burst or an UL transmission burst].

As to Claim 46. (New) Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 44, wherein the at least one memory [Non-Transitory Memory-409] and the computer program code are configured, with the at least one processor [Processor-408], to cause the apparatus to [Fig. 4, Section 0036]
perform Type 2 [i.e. Category 2 LBT] channel access procedure [i.e. LBT/CCA] prior to transmitting the at least one uplink channel or signal via the radio frequency chain [i.e. Antennas; Section 0059: The wireless device or UE comprises antennas] based on the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Sections 0073, 0077-0078, 0170, 0183: In a listen-before-talk (LBT) procedure, (user) equipment apply a clear channel assessment (CCA) check before (i.e. prior to) using the channel. Category 2 LBT may be implemented. LAA employ uplink LBT at the UE. UE may switch to the target BWP (bandwidth part) and start to transmit UL in the target BWP according to the BWP indication field.  The DCI comprise an indication to a target BWP that the UE may switch to for UL transmission (i.e. Uplink signal)].

As to Claim 47. (New)   Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 44, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to [Fig. 4, Sections 0036: The wireless device include at least one processor, set of program code instructions-410 stored in non-transitory memory and executable by the at least one processor]
receive, from the network node [i.e. Base Station/gNB], a downlink channel [i.e. PDSCH or PDCCH] or signal after at least one of switching from a first frequency to a second frequency, switching from a first bandwidth part to a second bandwidth part, or switching from a first bandwidth to a second bandwidth until a last downlink slot of the one or more downlink slots [Sections 0029, 0160, 0183: A slot contain all downlink. In an example embodiment, once the UE switches to a new DL BWP, wherein UE-specific PDCCH may be associated with a new transmission, a retransmission or some other purpose. In an example embodiment, the UE switch to target BWP for PDSCH]. 
 
As to Claim 48. (New)  Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as claim 47, wherein the switching from the first bandwidth part to the second bandwidth part comprises using parameters associated with the first bandwidth part until the last downlink slot of the one or more downlink slots [Sections 0082, 0266, 0292: In an example, the one or more messages comprise the configuration parameters of the plurality of TTIs/numerologies; a base station transmit a grant/DCI to a wireless device comprise indications, field and TTI/numerology. The parameters for each BWP configuration include numerology, frequency location, bandwidth size (e.g., in terms of PRBs), CORESET required for each BWP configuration of DL bandwidth part for a given time instant. The wireless device may switch from the first BWP to a second BWP of the first cell in response to a DCI]. 

As to Claim 49. (New) Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 48, wherein the parameters comprise at least one of an uplink grant or a downlink assignment [Section 0087: In an example, the timing between a grant/DCI reception time at the wireless device and transmission time may be dynamically indicated to the wireless device at least using a parameter in the grant/DCI].

As to Claim 52. (New) Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 50, wherein the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Section 0154: DCI in a slot for scheduling BWP, another BWP, CORESET, BWP switching and payload]
at least one of: receiving an uplink grant, and determining that the at least one of frequency tuning, bandwidth part switching, or bandwidth switching shall be performed within a predetermined or indicated number of slots or symbols prior to transmission of physical uplink shared channel that the received uplink grant schedules; or receiving physical downlink shared channel data transmission, and determining that the at least one of frequency tuning, bandwidth part switching, or bandwidth switching shall be performed within a predetermined or indicated number of symbols or slots prior to the transmission of a physical uplink control channel transmission carrying hybrid automatic repeat request acknowledgement for the physical downlink shared channel [Note: Limitations are written in the alternative language. Sections 0029, 0183, 0215: A slot contain duration of OFDM symbols and start of OFDM symbol. A UE is configured with DCI scheduling UL grant, the DCI comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission. A bandwidth part associated with one or more numerologies comprise slot duration indication for a given time instant; A UE may be assumed to receive/transmit within active DL/UL bandwidth part(s) using the associated numerology, for example, at least PDSCH and/or PDCCH for DL and PUCCH and/or PUSCH for UL, or combination thereof].

As to Claim 53. (New) Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 44, wherein the one or more downlink slots [i.e. DCI (downlink control information), Section 0154: DCI in a slot for scheduling BWP, another BWP, CORESET, BWP switching and payload] comprise an indication for at least one user equipment to perform the at least one of the frequency tuning, bandwidth part switching or the bandwidth switching at least one of before or after reception of a physical downlink shared [i.e. PDSCH] associated to the downlink assignment triggering at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Sections 0183: A UE is configured with multiple DL or UL BWPs, inactive DL/UL BWP activated by a DCI scheduling a DL assignment or UL grant respectively, the DCI comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission].

As to Claim 54. (New) Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 44, wherein the one or more downlink slots comprise at least one reference signal [Sections 0149, 0167, 0242: Other fields in this DCI may comprise one or more CSI/SRS (i.e. CSI reference signal) request fields. In an example embodiment, a gNB (i.e. base station) provide a sounding reference signal for a target BWP. The NR support configuring CSI-RS resources for BWP],
wherein the at least one reference signal is used by at least one user equipment to trigger performing the at least one of frequency tuning, bandwidth part switching, or bandwidth switching based on the at least one of a bandwidth or a position in frequency of the at least one reference signal [Section 0149, 0169, 0300: Other fields in this DCI may comprise one or more CSI/SRS (i.e. CSI reference signal) request fields. The BWP switching triggered by DCI. The first configuration parameters of the first bandwidth may comprise configuration parameters and/or sounding reference signal and/or other signals and channels for the first bandwidth part].

As to Claim 55. (New)   Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 54, wherein the at least one reference signal comprises at least one of aperiodic channel state information reference signal [i.e. CSI-RS], additional primary synchronization signal, or additional secondary synchronization signal [Sections 0149, 0166: Other fields in this DCI may comprise one or more CSI/SRS (i.e. CSI reference signal) request fields. The gNB may rely on periodic or aperiodic CSI-RS],
and the at least one additional reference signal comprises at least one of a periodic channel state information reference signal, an additional primary synchronization signal, or additional secondary synchronization signal [Section 0166, 0207: The gNB may rely on periodic CSI-RS. UE and/or gNB perform synchronization tracking within an active DL BWP with SS block or TRS may be configured as a reference for synchronization tracking].

As to Claim 56. (New)  Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 44, wherein last slot of downlink portion of the one or more downlink slots comprises at least one additional reference signal [Sections 0149, 0167: Other fields in this DCI may comprise one or more CSI/SRS (i.e. CSI reference signal) request fields. In an example embodiment, a gNB (i.e. base station) provide a sounding reference signal for a target BWP].

As to Claim 57. (New)  Babaei discloses the apparatus [i.e. Wireless Device or User Equipment-UE] as in claim 44, wherein the indication of a time to perform the at least one of frequency tuning, bandwidth part switching, or bandwidth switching is before or after a reception of scheduled physical downlink shared channel [Section 0169, 0183, 0215: The BWP switching triggered by DCI and timer. In an example embodiment, the UE switch to target BWP for PDSCH A UE may be assumed to receive/transmit within active bandwidth part (BWP) at least PDSCH/PDCCH (i.e. downlink channels) for DL (downlink)].

As to Claim 58. (New)     Babaei discloses an apparatus [i.e. Base Station/gNB], comprising [Fig. 4, Section 0036: Fig 4 depict diagram of Base Station-401]:
at least one processor [Processor-403]; and at least one memory [Non-Transitory Memory-404] including computer program code [Set of Program Code Instructions-405], where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least [Fig. 4, Section 0036: The base station include at least one processor, at least one set of program code instructions stored in non-transitory memory and executable by the at least one processor]:
determine that at least one of frequency tuning, bandwidth part [i.e. BWP] switching, or bandwidth switching is to be performed [Sections 0082, 0183, 0307: A base station may transmit a grant/DCI to a wireless device. A UE is configured with multiple DL or UL BWPs, inactive DL/UL BWP activated by a DCI scheduling a DL assignment or UL grant respectively, the DCI comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission. The wireless device receive a downlink control information (DCI) indicating switching from the first bandwidth part (BWP) to the second bandwidth part],
and based on the determining, send to at least one user equipment [i.e. Wireless Device or User Equipment-UE], one or more downlink slots [Section 0029: Generally, subframe(s) consist of slots; a slot contain all downlink, all uplink, or a downlink part and an uplink part and/or alike; data transmission may be scheduled to span one or multiple slots], [i.e. DCI (downlink control information), Section 0154: DCI in a slot for scheduling BWP, another BWP, CORESET, BWP switching and payload] provide an indication of a time of the at least one of frequency tuning, bandwidth part switching, or bandwidth switching at the at least one user equipment [Sections 0169, 0183, 0220: The gNB want to keep the time domain position aligned between the gNB and the UE; predefined for time pattern triggered BWP switching; the BWP switching triggered by DCI and timer. The DCI comprise an indication to a target BWP that the UE may switch to for PDSCH (i.e. DL) reception or UL transmission.  For the indication of active DL/UL bandwidth part(s) to a UE, DCI (explicitly and/or implicitly) and Time pattern combination is considered].

As to Claim 59. (New) The apparatus as in claim 58, wherein the one or more downlink slots are part of a transmission burst, wherein the transmission burst comprises one or more empty symbols or slots, and an uplink portion with one or more uplink slots [See Claim 45 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 63. (New)   Babaei discloses a method comprising [Fig. 4, Section 0043]:
receiving from a network node [i.e. Base Station/gNB], by a user equipment [i.e. Wireless Device or User Equipment-UE], one or more downlink slots [Section 0029: Generally, subframe(s) consist of slots; a slot contain all downlink, all uplink, or a downlink part and an uplink part and/or alike; data transmission may be scheduled to span one or multiple slots],  wherein the one or more downlink slots [i.e. DCI (downlink control information), Section 0154: DCI in a slot for scheduling BWP, another BWP, CORESET, BWP switching and payload] comprises at least one of an uplink grant, or a downlink assignment [Sections 0082, 0183: A base station may transmit a grant/DCI to a wireless device. A UE is configured with multiple DL or UL BWPs, inactive DL/UL BWP activated by a DCI scheduling a DL assignment or UL grant respectively, the DCI comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission],
and wherein the one or more downlink slots [i.e. DCI, Section 0154] provide an indication of a time to perform at least one of a frequency tuning, bandwidth part [i.e. BWP] switching, or bandwidth switching by the user equipment [Sections 0169, 0183, 0220: The gNB want to keep the time domain position aligned between the gNB and the UE; predefined for time pattern triggered BWP switching; the BWP switching triggered by DCI and timer. The DCI comprise an indication to a target BWP that the UE may switch to for PDSCH (i.e. DL) reception or UL transmission.  For the indication of active DL/UL bandwidth part(s) to a UE, DCI (explicitly and/or implicitly) and Time pattern combination is considered],
 performing, by the user equipment, based on the one or more downlink slots [i.e. DCI, Section 0154], the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Section 0169, 0170, 0307: The BWP switching triggered by DCI and timer. UE may switch to the target BWP (bandwidth part) and start to transmit UL in the target BWP according to the BWP indication field. The wireless device receive a downlink control information (DCI) indicating switching from the first bandwidth part (BWP) to the second bandwidth part],

[i.e. Antennas; Section 0059: The wireless device or UE comprises antennas] based on the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Sections 170, 0183, 0215: UE may switch to the target BWP (bandwidth part) and start to transmit UL in the target BWP according to the BWP indication field.  The DCI comprise an indication to a target BWP that the UE may switch to for UL transmission (i.e. Uplink signal). A UE may be assumed to receive/transmit within active bandwidth part (BWP) at least PDSCH/PDCCH (i.e. downlink channels) for DL (downlink) and PUCCH/PUSCH (i.e. uplink channels) for UL (uplink)]. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over
Babaei et al. US 20190132857 hereafter Babaei (Provisionals dated 10/27/2017and 10/26/2017 include support for the disclosure relied upon herein) In view of Philippe et al. US 20160302092 hereafter Philippe.

As to Claim 62. (New)   Babaei discloses the apparatus as in claim 58, wherein the downlink control information [i.e. DCI] comprises [Section 0123: Number of bits may be employed within the scheduling DCI]
	Although Babaei discloses bit in DCI; it does not explicitly state that the DCI indicate timing information for switching; 
However, Philippe teaches at least one bit field to indicate the time of the at least one of frequency tuning, bandwidth part switching, or bandwidth switching [Sections 0054, Claim 6:  The DCI message may contain: narrowband indicator (NBI) command number, where NBI is a one-bit field if the UE-110 needs to switch to wideband (from narrowband). Claim 6: downlink control information (DCI) message and includes one of: ith bit in a bitmap included in the DCI, with a cell radio network temporary Identifier (C-RNTI) having a bit indicating to the user equipment to switch from one of the narrowband bandwidth to the system bandwidth, a time stamp and a duration to of time to monitor the system bandwidth].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Babaei relating to bits may be employed with the scheduling DCI with the teaching of Philippe relating to DCI include bit indicating UE to switch from narrowband bandwidth to system bandwidth. By combining the method/system, the UE can receive 1bit DCI indicating time for bandwidth or BWP switching thereby facilitating throughput in the system as suggested by Philippe.
Conclusion
The prior art made of record and not relied upon in particular Dinan et al. US 20190149305 is considered pertinent to applicant's disclosure, see PTO-892. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477